Broyles, C. J.
' The defendant was convicted of manufacturing whisky. The evidence failed to establish that any whisky had been made at the distillery in question, or that the beer found there by the arresting officers was intoxicating. The verdict, therefore, was unauthorized, and the overruling of the motion for a new trial was error. If the conviction had been for an attempt to manufacture whisky, another question would have been presented.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.